COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In the Interest of M.A.B. IV v. Department of Family and Protective
                         Services

Appellate case number:   01-15-00388-CV

Trial court case number: 2014-00044J

Trial court:             314th District Court of Harris County

       Appellant’s Motion for Supplemental Clerk’s Record is GRANTED.
        The clerk’s record of the abatement hearing is past due. The district clerk is ORDERED
to supplement the appellate record with the items requested by appellant by request submitted to
the district clerk on July 13, 2015 within 2 (two) days of the date of this order. This is an
accelerated appeal on a parental termination matter, and should be given priority. No extensions
of this deadline will be considered.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: July 17, 2015